Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.1 Page 1 of 40

 

AUSA: David Gardey Telephone: (313) 226-9591
AQ SI (Rev. HILL) Criminal Complaint Special Agent: Andrew Donohue, DOL Telephone: (313) 226-3101
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America Case: 2:19-mj-30488
v. Assigned To : Unassigned
Assign. Date : 9/12/2019
VAN PEARSON. Description: RE: SEALED MATTER
efendant.
(EOB)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of 2014 through 2018 in the county of Wayne in the

Eastem District of Michigan & elsewhere , the defendant(s) violated:
Code Section Offense Description

29 U.S.C. $ 50l(c) Embezzlement of Union Funds

29 U.S.C. § 439(b) and (c) Filing False LM Reports and Maintaining False Union Records

18 U.S.C. §§ 1341 & 1343 Mail and Wire Fraud

18 U.S.C. §§ 1956 & 1957 Money Laundering

18 U.S.C, § 2 Aiding and Abetting

18 U.S.C. § 371 Conspiracy

This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT

[_] Continued on the attached sheet. |
J

—

L——

Complainant ’s signature

Special Agent Andrew Donohue, U.S, Dept. of Labor-O1G
Printed name and title

z|_ >

Sworn to before me and signed in my presence.

 

Date: September 12, 2019 Judge 's signature
City and state: Detroit, Michigan David R. Grand, U.S. Magistrate Judde

 

 

Printed name and title
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.2 Page 2 of 40

Affidavit in Support of a Criminal Complaint

 

1, Andrew Donohue, being first duly sworn, hereby depose and state as follows:
Introduction and Agent Background

l. Iam a Special Agent with the U.S. Department of Labor, Office of
Inspector General, Office of Investigations - Labor Racketeering and Fraud (DOL-
OIG/OI-LRF), and was previously employed as a Senior Investigator with the U.S.
Department of Labor, Office of Labor Management-Standards (DOL-OLMS). I
have been employed within the DOL since September 2006 and am currently
assigned to the DOL-OIG Detroit Field Office.

2. | have graduated from the Criminal Investigator Training Program
(CITP) and the Inspector Genera! Investigator Training Program (IGITP) at the
Federal Law Enforcement Training Center (FLETC). J attended and participated
in multiple joint in-service sessions for DOL-OIG/OI-LRF agents and Federal
Bureau of Investigation (FBI) agents, for training on the current criminal laws
prohibiting labor racketeering and other criminal violations of Title 18 and Title 29
of the United Stated Code. I have also received training in documentary and

electronic evidence given by members of the Computer Crime & Intellectual

Property Section (CCIPS) of the U.S. Department of Justice.

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.3 Page 3 of 40

3. During my years at the Department of Labor, | have conducted
numerous investigations into criminal violations of both Title 29 and Title 18 of
the United States Code. Through my training and investigative casework
involving labor organizations, I am familiar with the operation, administration, and
business practices of labor unions and the corporate employers with which they
negotiate.

4. I make this affidavit based upon personal involvement in the subject
criminal investigation, including review of financial, property and business
records, review of email communications, interviews of witnesses, the execution of
search warrants, the seizure and review of physical and electronic evidence, and
law enforcement surveillances. I have also been provided with information and
reports from other law enforcement agents and officials from the FBI and Internal
Revenue Service — Criminal Investigations (IRS-CI). This affidavit does not
contain all of the facts developed to date in the underlying investigation and is
being submitted in support of the Government's application for the issuance of a
criminal complaint.

5. As aresult of my participation in this investigation, I believe probable
cause exists to show that Vance Pearson (PEARSON) has committed the following

offenses: 29 U.S.C. § 501(c), Embezzlement of Union Funds; 29 U.S.C. § 439(b)

and (c), Filing False LM Reports and Maintaining False Union Records; 18 U.S.C.
2

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.4 Page 4 of 40

§§ 1341 & 1343, Mail and Wire Fraud; 18 U.S.C. §§ 1956 & 1957, Money
Laundering; 18 U.S.C. § 2, Aiding and Abetting others in the commission of the
same; and 18 U.S.C. § 371, Conspiracy to commit the same.
Summary of the Relevant Labor Statutes

6. The Labor-Management Reporting and Disclosure Act (LMRDA),
also known as the Landrum-Griffin Act, is a Federal statute that regulates certain
aspects of internal union affairs. Labor organizations comprised wholly or in part
of private sector employees are covered by the Act. The LMRDA guarantees union
members rights such as the right to participate in union meetings and vote in union
elections. The Act also contains reporting provisions that require untons to
disclose information about their structure and financial condition (called LM
Reports). Section 206 of the LMRDA creates an affirmative obligation for union
officials to maintain records that explain or clarify entries on the union’s LM
reports and allow the reports to be checked for accuracy and completeness. The
statute makes filing of a false LM report or false entries, including willful
concealment in union records, a crime. Finally, the LMRDA provides safeguards
for protecting labor organization funds and assets through criminalizing the

embezzlement of union funds or assets by any officer or employee of the

organization.

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.5 Page 5 of 40

Summary of the Investigation

7. Since 2015, I have been involved in a multi-agency investigation of
the United Auto Workers (UAW) and Fiat Chrysler Automobiles (FCA). To date,
nine individuals have been convicted of crimes for their roles in criminal activity
uncovered by the investigation. Many of these charges and convictions involved
UAW officials’ improper receipt of things of value from FCA officials and others
acting on their behalf. More recently, a former UAW official has pleaded guilty to
conspiring to accept kickbacks from vendors in exchange for the official awarding
contracts to those vendors.

8. However, apart from the activity described in the paragraph above, the
investigation has also uncovered a multi-year conspiracy involving senior VAW
officials embezzling, stealing, and unlawfully and willfully abstracting and
converting UAW funds to purchase luxury items and accommodations for their
own personal benefit. The outlay of the funds was not properly approved, was
concealed from the view of the UAW members, and used for the personal benefit
of the upper echelon of union officials who were elected to represent the members’
best interests above their own.

9, The investigation has shown that these officials obtained fraudulent
“approval” through the submission of vouchers that misrepresented payments as

official business and concealed the true destination and purpose of the expenses.
4
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.6 Page 6 of 40

These schemes resulted in the UAW filing false LM reports with the U.S.
Department of Labor by making material misrepresentations as to the true nature
of the expenses, subsequent money laundering transactions, and mail/wire fraud
activity involving the concealment and movement of the money.
Background
The UAW and its Structure

10. The UAW is a “labor organization” as defined in the LMRDA, with
its headquarters based in Detroit, Michigan. The UAW represents hundreds of
thousands of non-management workers employed in private industry at numerous
locations in Michigan and across the United States. The UAW engages in contract
negotiating sessions with FCA, Ford, GM, and dozens of other employers that
establish collective bargaining agreements (CBA) covering wages, working
conditions, and numerous related benefits for the rank-and-file UAW members.

li. Like most unions, the UAW is a “tiered” organization. The UAW
International Union is the union’s parent body and 1s located within the Eastern
District of Michigan (EDMI) at 8000 East Jefferson Avenue, Detroit, MI 48214.
Colloquially, the union’s headquarters is known as “Solidarity House” or “Solid
House” amongst its members and may be referenced as such in this affidavit. Most
rank-and-file UAW members belong to local unions, which generally are

organized by either employer, plant, or geographic area. According to the UAW’s
45
 

Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.7 Page 7 of 40

website, UAW members belong to more than 600 local unions and are supported
by Solidarity House and Its nine regional offices.

12. The UAW Regions are administrative arms of Solidarity House
located across the United States. The UAW Region 5 Office (REGION 5) is
located within the Eastern District of Missouri (EDMO) at 721 Dunn Road,
Hazelwood, MO 63042. According to the union’s website, UAW Region 5 covers
17 western states and has sub offices in Dallas, TX, Kansas City, MO, and Pico
Rivera, CA. REGION 5 represents UAW members who work in the academia,
auto parts, aerospace, and beverage container industries for employers like GM,
Ford, Lear Corp., Lockheed, Raytheon, and Vought.

13. Agents have learned that the UAW Region 5 Midwest States CAP
Council (MIDWEST CAP) and Region 5 Southwest States CAP Council
(SOUTHWEST CAP) operate within REGION 5’s jurisdiction. The CAP councils
are the UAW’s “Community Action Programs.” The MIDWEST CAP is located
within the EDMO and co-located with REGION 5 at Region 5’s headquarters at
721 Dunn Road, Hazelwood, MO 63042. The SOUTHWEST CAP is located at
1341 W. Mockingbird Lane, Suite 301 W, Dallas, TX 75247, According to the
UAW Constitution, the CAP Councils are “designed to improve and enrich the
quality of American life” and otherwise promote and engage in community

activism. The UAW CAP councils are funded through “per-capita” tax payments
6
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.8 Page 8 of 40

derived from dues money collected by the UAW local unions and are subject to the
same governance as Solidarity House and UAW locals. The UAW CAP Councils
are “labor organization[s]” as defined in the LMRDA and file LM reports with the
U.S. Department of Labor.

The UAW’s Governance

i4. The UAW is governed by the UAW Constitution, which lays out the
organization’s objects, structure, officers, and framework. The UAW holds
elections every four years to elect its officers. The officers include the President,
Secretary-Treasurer, three (3) Vice Presidents, and nine (9) Regional Directors.
These officers hold de facto positions on the union’s International Executive Board
(IEB), which is the highest authority in the UAW between meetings of the
International Convention of UAW Delegates. On occasion, the IEB issues
guidance in the form of Administrative Letters. These letters serve as policy
clarification or to fill in gaps in the governance of the union.

15. Both Federal Law and the UAW Constitution impute a fiduciary duty
on union officers to manage the funds and property of the union solely for the
benefit of its members. The UAW Constitution has a special section entitled the
Ethical Practices Code (EPC), which prescribes the moral principles to which all
UAW members and officials must adhere. Like the EPC, multipie Administrative

Letters prohibit moral turpitude, self-dealing, the mere appearance of conflicts of
7
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.9 Page 9 of 40

interest, and leveraging union positions for personal advantage. Furthermore, the
EPC states: “Union finds are held in sacred trust for the benefit of the
membership.” and “No officer or representative shall accept “kickbacks,” under-
the-table payments, valuable gifts, lavish entertainment or any personal payment
of any kind.”

16. The union’s Financial Officers Manual discloses that the UAW
operates on a “voucher system.” This means that all “order[s] on the treasury”
(aka check requests) must be attested to by two officers who can verify or “vouch”
for these actions. The UAW’s “voucher system” is also supported by a June 4,
1957, Administrative Letter issued by famed UAW President Walter Reuther. This
letter indicates that the UAW adopted the “AFL-CIO’s CODE OF MINIMUM
ACCOUNTING AND FINANCIAL CONTROLS FOR AFFILIATES,” which
states in part, “All expenditures should be approved by proper authority under
constitutional provision and be recorded and supported by vouchers; providing an
adequate description of the nature and purpose of the expenditure sufficient for a

reasonable audit by internal and independent auditors.”

 

UAW Officials
17. Vance Pearson (PEARSON) is currently the Regional Director of
UAW Region 5 and has been such since June 2018. This makes PEARSON one of

the most senior officials in the UAW and a member of the IEB. In his position as
8
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.10 Page 10 of 40

Regional Director, PEARSON is responsible for representing the best interests of
the tens of thousands of UAW members employed within Region 5. PEARSON
has been an officer or employee of the UAW continually since 2002. In 2003,
PEARSON was assigned to Region 5 as a servicing representative responsible for
collective bargaining, arbitrations, and organizing. For a time, PEARSON was
third in command of Region $. In January 2016, PEARSON became Region 5
Assistant Director or second in command of Region 5. In that position, PEARSON
was heavily involved in seeking approval from UAW HQ for the expenditure of
UAW funds on Region 5 conferences in California and Missour1.

18. UAW Official A is currently a UAW officer and has held several
senior UAW positions for many years.

19. UAW Official B is a former UAW officer. UAW Official B has heid
senior UAW officer positions for a number of years.

20. UAW Officer C was a former UAW official in UAW Region 5.
UAW Official C had worked for the union for a number of years.

21. UAW Official D was a former senior UAW official who worked for

the union for a number of years.
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.11 Page 11 of 40

The Embezzlement and Fraudulent Approval Scheme
Paim Springs, California

22. The investigation has revealed an embezzlement scheme whereby
UAW officials hid their personal use of UAW money without any legitimate union
business purpose. These UAW officials have intentionally and fraudulently
concealed these personal expenses within the cost of UAW leadership and training
conferences in order to prevent their discovery by the government and the UAW
membership.

23. The investigation has disclosed that the UAW controls multiple bank
accounts located in the EDMI at JP Morgan Chase Bank N.A. This includes the
union’s checking account #XXXX6 at JPMorgan Chase Bank Dearborn Branch
listed in Dearborn, MI 48126 (ABA Routing # XXXXXXX7). Review of the
union’s books and records show that between 2014 and 2017, the union outlaid by
check or wire, over $1 million to the Renaissance Palm Springs Hotel (RPSH) in

Palm Springs, CA. Listed below is a selection of those checks and wires:

10

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.12 Page 12 of 40

 

Check

DEV Check # Check Amount
8/15/2014 1591619 RPSH $175,000
1/5/2015 WIRE - 99020288 RPSH $150,000
6/8/2015 1616783 RPSH $245,000
5/26/2016 1660844 RPSH $175,000
12/8/2016 1679635 RPSH $80,000
1/18/2017 1683410 RPSH $25,000
6/7/2017 1696310 RPSH $175,000

 

BUPA

24. The union’s publicly available LM-2 Reports filed with the U.S.
Department of Labor for 2014 through 2017 represent that the destination of those
expenditures was the RPSH, a hotel in Palm Springs, CA. Furthermore, the UAW
disclosed that the purpose of these payments were for deposits and expenses
associated with the UAW’s 2014 to 2018 Region 5 Leadership Conferences
(Region 5 Conference).

25. Agents have learned that the Region 5 Conference is an event that
traditionally occurs each January in Palm Springs, CA. Ostensibly, the purpose of
the Region 5 Conference is to train local union leadership on issues that affect
them, such as bargaining, grievance adjudication, and the proper administration of
the union. According to the “Call Letter” (the official announcement of the
conference) issued by the UAW, the Region 5 Conference typically lasts between 3

and 5 days. However, UAW officials, including PEARSON, and others would

Il

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.13 Page 13 of 40

spend weeks and/or months living in Palm Springs enjoying an extravagant
lifestyle paid for with UAW funds.

26. Agents obtained and reviewed the UAW Payment Request Forms
(commonly known as “vouchers”) that requested the disbursement of UAW funds
and provided the underlying supporting documentation related to the expenses.
Agents found that the vouchers were authorized/approved by UAW Official A,
PEARSON, and UAW Official C, or some combination thereof, depending on the
instance. Review of the vouchers disclosed that the payments listed above were
“deposits” or advance payments made to the RPSH for the Region 5 Conference.
Cursory examination of the agreement reflected expenses one might expect to see
when conducting a legitimate training conference. That is to say, the securing of a
block of hotel rooms, meeting rooms, and audio-visual fees. However, upon an in
depth review, agents also noted language in the contracts regarding the creation of
a “Master Account,” which provided “UAW authorized staff may sign for
payments (charges) at local restaurants, golf courses, and additional retail outlets,
and the Hotel will post these charges to their Master Account.”

27. Agents contacted the RPSH and spoke with Cooperating Witness #1
(CW-1), an employee of RPSH, who indicated that the UAW had a “Direct Bill” or
“Master Account” arrangement with the hotel. This allowed senior UAW officials

to deposit UAW funds up-front and run a tab for retail, grocery, meals, liquor,
12

 

 
 

Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.14 Page 14 of 40

cigar, and other entertainment expenses at vendors in and around Palm Springs.
The RPSH would satisfy those debts using funds from the UAW’s deposit. CW-1
also stated that a significant portion of UAW funds was used to pay local
companies for offsite housing including villas with private pools and

condominiums in gated neighborhoods for select UAW officials. The investigation
has established that the conspirators used the Master Account as a way to conceal
the embezzling of union funds for their own personal use.

28. Armed with this knowledge, agents obtained not only records from
the RPSH, but also from the vendors paid by the RPSH on the VAW’s behalf.
Agents noticed many expenses that are inconsistent with the legitimate conduct of
union business, were not disclosed to the UAW’s HQ at Solidarity House, and did
not appear on the union’s LM reports. Records show over $600,000 of the money
paid by UAW to RPSH was used by the hotel to satisfy debts incurred and
arranged by senior UAW officials at Palm Springs, California area businesses such
as Holly Homes, Desert Princess Rentals, LG Prime Steak House, Johnny Costa’s
Ristorante, Las Casuelas, Indian Canyons Golf Resort, Gary’s Sales, and the
Tinder Box, between 2014 and 2017. In many, if not all instances, UAW Official
A, PEARSON, and UAW Official C were the individuals that made the underlying

billing arrangements. Agents also noted that these expenses were concealed in line

13
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.15 Page 15 of 40

items on the RSPH master invoice called “off-site rooms” and “off-site functions”
or variations thereof.

29. Agents determined that through the RPSH, the UAW paid over
$400,000 to Palm Springs area businesses Holly Homes, Desert Princess Rentals,
and Home Cleaning Services of America between 2015 and 2017. Records and
testimony disclosed that off-site condominiums and villas with private pools and
hot tubs in gated communities were secured for individual high-ranking union
officials, including PEARSON, and UAW Officials A, B, C, & D. Agents noted
that UAW email addresses assigned to UAW Official A and PEARSON discuss
the villas and condominiums arrangements between 2015 and 2018. Agents found
examples of UAW Official A, PEARSON, and UAW Official C signing vouchers
to the UAW requesting “‘deposit” payments to the RPSH even after they had been
directly involved in making arrangements with Holly Homes, Desert Princess
Rentals, and/or Cleaning Services of America. A selection of notable findings
include:

a. According to the official call letter, the 2014 Region 5 Conference

took place between January 14-16, 2014 (3 days). However, records

indicate individual villas were rented for UAW Official A and UAW

Official B from December 27, 2013 to January 27, 2014 (31 days).

14

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.16 Page 16 of 40

b, According to the official call letter, the 2015 Region 5 Conference
took place between January 5-9, 2015 (5 days). However, records indicate
individual villas were rented for UAW Official A from about December 28,
2014 to January 31, 2015 (34 days); UAW Official B from about December
25, 2014 to January 31, 2015 (37 days); and UAW Official D from about
December 25, 2014, to January 31, 2015 (37 days).

c. According to the official call letter, the 2016 Region 5 Conference
took place between January 11-15, 2016 (5 days). However, records
indicate that a villa was rented at 67-740 S. Trancas, Cathedral City, CA for
UAW Official D between December 24, 2015 and February 29, 2016 (67
days) at a total cost over $11,000 to the UAW. A villa located at 29-296 W.
Laguna, Cathedral City, CA was rented for UAW Official B between
December 17, 2015 and March 31, 2016 (105 days) at a total cost of over
$15,000 to the UAW. A villa located at 67-698 S. Natoma, Cathedral City,
CA was rented for UAW Official A from December 28, 2015 to February
29, 2016 (63 days), at a total cost of over $10,000 to the UAW.

d. According to the official UAW call letter, the 2017 Region 5
Conference took place between January 9-13, 2017 (5 days). Agents found
that PEARSON executed a rental agreement for the property located at 67-

619 §. Laguna, Cathedral City, CA for December 1, 2016 to April 1, 2017
15
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.17 Page 17 of 40

(about 121 days). Desert Princess Rentals recorded the inhabitant of that
address as UAW Official B. The total cost of the single villa was over
$20,000 and was satisfied with funds from the UAW.

30. Between 2016 and 2018, Agents learned that over $60,000 of UAW
funds were used for meals at Palm Springs area restaurants LG Prime Steak House
and Johnny Costa's Ristorante paid via the master billing arrangement. Ostensibly,
these meals were falsely represented to be part of the Region 5 Conferences. In
fact, some of these meals took place far outside the dates of the conferences. Like
the villa expenses, the subject vouchers submitted to Solidarity House make no
mention of the meals. Furthermore, investigating agents found no records detailing
the business purpose of the meals, and those in attendance, as is required by the
LMRDA to substantiate the expenses. Agents obtained underlying receipts from
the vendors and found multiple instances of the meals taking place outside the
official conference dates and the significant purchases of wine and liquor. For
example, the call letter indicates that the 2017 UAW Region 5 Conference took
place between January 9-13, 2017. However, agents found that the following
meals were paid for with UAW funds under the fraudulent claim that the meals
related to the Region 5 Conference:

a. An LG Prime Steak House invoice reflecting a December 31, 2016

(New Year's Eve) meal totaling over $6,599.87, which included $1,942 in
16

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.18 Page 18 of 40

liquor, $1,440 in wine, and what appears to be a $1,100 tip. The bill also
indicates the purchase of four (4) bottles of Louis Roederer Cristal
Champagne totaling $1,760. The Louis Roederer website indicates that
Cristal Champagne is the company’s flagship brand, which was originally
created “in 1876 to satisfy the demanding tastes of [Russian] Tsar Alexander
It.”

b. A Johnny Costas Ristorante invoice from December 29, 2016, totaling
$2,079. This meal included the purchase of multiple glasses of Crown
Royal XR (Extra Reserve) at $40 a glass, a drink that Crown Royal
Distillery describes as “the rarest in our extra rare whiskey series.”

c. Another Johnny Costas Ristorante invoice from January 3, 2017,
totaling $2,292.65. This meal included the purchase of multiple glasses of
Crown Royal XR and Macallan 18-Year-Old Scotch at $40 a glass.

d. Another LG Prime Steakhouse receipt from January 5, 2017, reflects
the outlay of $4,827.77. Notable purchases include glasses of 17-year-old
Macallan Scotch at $25 per glass and eight (8) bottles of Duckhorn 3 Palms
Merlot (aka wine) purchased at $180 a bottle totaling $1,440.

31. Agents determined that through the RPSH master billing arrangement,

the UAW paid the Indian Canyons Golf Resort over $80,000 between 2015 and

2018 for purchases made by a set of people using the nom de guerre of the “(UAW
17

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.19 Page 19 of 40

Official A] Group.” Indian Canyons Golf Resort records indicate that expenses
included food and beverage, green fees, club rental, and retail purchases. More
often than not, these expenses occurred outside the official dates of the yearly
conferences. Additionally, many of these invoices were signed by UAW Official
A, PEARSON, and UAW Official C. Again, Agents note the absence of disclosure
of the golf and merchandise expenses to Solidarity }louse on vouchers submitted to
secure funding. Agents also found examples of expenses that on their face are
inconsistent with the legitimate conduct of unton business. For example:
a. A purchase of over $3,000 at the Indian Canyons pro shop on
December 29, 2014. The invoice appears to bear the signature of UAW
Official C. Purchases include men’s and women’s shirts, jackets, hats,
visors, and sunglasses.
b. An almost $900 purchase at the Indian Canyons pro shop on January
2, 2016. The invoice appears to bear the signature of UAW Official A.
Purchases include, hats, gloves, a golf bag, jackets, socks, and “fashion
shorts.”
c. A purchase of over $2,000 at the Indian Canyons pro shop on
December 31, 2016. The invoice appears to bear the signature of

PEARSON and contains the hand written name “Vance Pearson” directly

18
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.20 Page 20 of 40

under the signature. Purchases include polo shirts, shoes, jackets, hats, and

‘“Men’s Fashion Short[s].”

32. Agents reviewed Indian Canyon’s Golf Resort records and noted

significant purchases of green fees billed to the “[UAW Official A] Group.” The

records also indicate that greens fees were for golf played outside the dates of the

official conference dates. For instance in 2015, the official Region 5 Conference

took place between January 5 and 9, 2015. Indian Canyon’s records indicate that

107 18-hole rounds of golf (or 1,926 holes) were paid for by the UAW outside the

conference dates. Green fees were secured as early as December 29 and as late as

January 29 at a total cost of almost $9,000 to the UAW membership:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

bate | oers| gaan _| ott | “Tul | Cont) Tata
12/29/2014 10 $74 180 180 $740 $740
12/30/2014 12 $74 216 396 $888 $1,628
1/2/2015 9 $84 162 558 $756 $2,384
1/3/2015 10 $84 180 738 $840 $3,224
1/4/2015 1] $84 198 936 $924 $4.148
1/13/2015 12 $84 216 11452 $1,008 $5,156
1/14/2015 8 $84 144 1296 $672 $5,828
1/15/2015 3 $84 54 1350 $352 $6,080
1/17/2015 8 $110 144 1494 $880 $6,960
1/18/2015 2 $84 36 1530 $168 $7,128
1/19/2015 4 $84 72 1602 $336 $7.464
1/24015 2 $84 36 1638 $168 $7,632
1/25/2015 6 $84 108 1746 $504 $8.136
1/27/2015 3 $84 54 1800 $252 $8,388
1/29/2015 7 $84 126 1926 $588 $8.976
107

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.21 Page 21 of 40

33. Agents determined that through the RPSH, the UAW paid over
$60,000 for cigar and tobacco, humidors, cigar cutters, and related expenses :
between 2014 and 2018 at The Tinder Box in Palm Springs, CA and Gary’s Sales
in Parker, AZ. Like the expenses detailed above, no mention of cigars was made
to Solidarity House in securing funding for the Region 5 Conferences. Notable
items include:

a. A 2014 Tinderbox invoice issued to “UAW C/O [UAW Official C]”

for an over $1,800 purchase that included four (4) stainless steel table cutters

at $72.50 a piece for a total of $285 and four (4) 100 count humidors at
$187.50 each for a total of $750.

b. The November 2016 Gary’s Sales invoice issued to “UAW C/O

VANCE PEARSON” for an over $13,000 purchase that included 16 boxes

of Diamond Crown Churchills at $243 a box (totaling $3,888) and 10 boxes

of Ashton Monarch Tubos cigars at $274.50 a box (totaling $2,745).

Handwritten on the bottom of the invoice reads “Hi Vance, Thank You &

Merry Christmas.”

C. A December 2015 Gary’s Sales invoice issued to “UAW c/o [UAW

Official A]” for a $13,046.91 purchase that included an order for !2 boxes of

Ashton Double Magnum cigars at $268.00 per box (totaling $3,216) and 12

boxes of Ashton Monarch Tubos cigars at $274.50 a box (totaling $3,294).
20

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.22 Page 22 of 40

Handwritten on the bottom of the invoice reads “Hi [UAW Official A],

Thank you & Happy New Year.”

d. A 2017 Tinderbox invoice issued to “UAW C/O VANCE

PEARSON?” for over $1,700 that included a single 400-count humidor for

$450 and 10 “Big Stinky Ashtrays” totaling $299.50.

34. During the review of the RPSH records, agents noted the name of
Cooperating Witness #2 (CW-2) on many of the documents originating from the
RPSH. Follow-up with CW-2 disclosed that CW-2 was an employee of RPSH
between 2011 and 2017. CW-2 interfaced directly with UAW Official A,
PEARSON, and UAW Official C with respect to the UAW Region 5 Leadership
Conferences. CW-2 confirmed the “Master Agreement” billing arrangement as
described by CW-1 and detailed in the sales agreements. CW-2 added that the
arrangement was made at the request of the union. While invoicing the 2015
conference, C W-2 was approached by UAW Official C. UAW Official C asked
CW-2 to conceal the condominium, villa, meal, golf, and cigar expenses by falsely
inflating hotel room rentals on the RPSH invoice. However, CW-2 told UAW
Official C that CW-2 could not do it because it would be wrong to fraudulently
hide the expenses. Soon thereafter, UAW Official A approached CW-2. UAW

Official A asked CW-2 to lump the expenses together into line items like “outside

activities” and “outside housing.” CW-2 and RPSH agreed to the compromise, but
21

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.23 Page 23 of 40

CW-2 felt personally conflicted, as CW-2 believed the purpose of the endeavor
was to conceal the true nature of the union’s expenditures from its members.
Coronado, California

35. Once agents recognized the fraudulent expenditure of UAW funds tn
Palm Springs for the Region 5 Conference, they began reviewing other “training”
and “conference” expenses related to REGION 5. Financial records show that
between 2014 and 2018, the UAW HQ paid over $200,000, and the UAW’s
SOUTHWEST CAP paid over $195,000 to the Loews Coronado Bay Resort
(Coronado Resort) in Coronado, CA for the UAW Region 5 Community Action
Program (CAP) Conference.

36. Agents have determined that the subject UAW SOUTHWEST CAP
tunds were paid via check drawn against a checking account ending #XXX2 at
Enterprise Bank and Trust headquartered in Clayton, MO and located in the
EDMO (ABA Routing # XXXXXXXX2). The VAW SOUTHWEST CAP was
funded from funds drawn on the EDMI based account previously identified.

37. Agents obtained the subject vouchers submitted to the UAW’s HQ at
Solidarity House and determined that they were signed by UAW Official A,
PEARSON, and UAW Official C, or a combination thereof. The majority of funds

paid to the Coronado Resort by Solidarity House based on the vouchers were made

as “advance” payments.

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.24 Page 24 of 40

38. Records from the Coronado Resort indicate that the union had a
similar master billing arrangement as the RPSH in that the Coronado Resort was
not the ultimate destination of the union funds, but merely a temporary stop. For
example:

39. Agents found that the Coronado Resort directed over $25,000 in
UAW funds to Access Destinations (an event service company) for high-end meals
and excursions in 2015 and 2016. Access Destination records show that the
expenses preceded the official meeting dates of the CAP Conference. The outlay
of union funds covered chauffeured transportation to private dining events
including purchases of 18-year old Macallan Scotch, Crown Royal Reserve, and
other high-end liquor and meal expenses. Agents also discovered over $2,000 in
excursion expenses for senior UAW officials, including UAW Official A, and their
spouses for tickets to the San Diego Zoo’s Safari Park as well as horseback riding
on the beach.

40. Additionally, agents discovered the Coronado Resort used UAW
advances to pay for over $70,000 to Showtime Golf between 2015 and 2018 for
green fees at The Maderas Golf Club, The Grand Del Mar Golf Resort, and The
Torrey Pines Golf Club as well as retail purchases at golf course pros shops. In

one example, $4,599.93 of UAW funds was spent at the Grand Del Mar Pro Shop

outside the conference dates for clothing and golf equipment, including polo shirts,
23

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.25 Page 25 of 40

jackets, ribbon belts, pullover jackets, gloves, hats, shorts, pants, and golf balls.
That same day, the UAW also paid for 2-hour horseback trail rides for five
individuals.

Lake of the Ozarks, Missouri

41. Agents have even more recently uncovered a similar pattern of
concealed expenses surrounding REGION 5 events in Lake of the Ozarks, MO.
Financial records show that between 2014 and 2018, the UAW HQ in Detroit paid
over $300,000, and the MIDWEST CAP paid over $190,000 to the Lodge of Four
Seasons (Four Seasons) in Lake Ozark, MO for union events like the Region 5
Retired Workers IAC Training and Region 5 Staff Meetings.

42. Agents have determined that the subject MIDWEST CAP funds were
paid via check drawn against a checking account ending #XXX4 at Enterprise
Bank and Trust based in Clayton, MO (ABA Routing # XXXXXXXX2). The
UAW funds were drawn on the previously identified EDMI-based bank account.

43. Agents obtained records from the Four Seasons and determined that
the union had a similar arrangement as at the RSPH in Palm Springs and at the
Coronado Resort in Coronado, CA. That is to say, the union advanced money to
the Four Seasons, and the Four Seasons used that money to offset expenses
incurred by senior UAW officials at outside vendors. Agents determined that over

$45,000 was spent by the UAW on meals and liquor; over $75,000 on golf green
24

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.26 Page 26 of 40

fees, golf merchandise, and accoutrements, including multiple sets of golf clubs;
over $3,000 was spent on merchandise like clothing in the hotel store; over $8,000
was spent In spa treatments, and over $1,000 was spent at a local gun range.

44, Examples of the expenditure of UAW funds for the purchase of golf
clubs through the Four Seasons include the following: An August 19, 2015,
receipt from the Club at Porto Cima golf course in Missouri, which was ultimately
paid for with UAW funds through the Four Seasons, indicates that UAW funds
were used to purchase a Titleist 915 driver at a cost of $476.88. On September 7,
2016, UAW officials used UAW funds to purchase a set of eight Titleist 716 AP]
Irons at a cost of $896.00, two Titleist 816H Hybrids at a cost of $499.98, and two
Titleist 915 fairway woods at a cost of $599.98. On October 26, 2016, $529.86 in
UAW tunds were used to purchase a Titleist 917 Driver. On April 29, 2017, a
UAW official used UAW funds to purchase a CA EpicDriver for $499.99, a
Titleist 2016 select putter for $379.99, a Titleist SM6 wedge for $149.99, and a
Titleist putter for $399.99 on April 30, 2017. On May 10, 2017, at the Club at
Porto Cima, UAW officials purchased two sets of Titleist golf clubs costing
$1,404.15 and $1,955.21 using UAW funds. On May 27, 2017, a UAW official
purchased three Titleist golf clubs at a cost of $791.63. None of the purchases of

any of these golf clubs and others using UAW funds were disclosed to or approved

by UAW HQ. Instead, these purchases of golf clubs using UAW funds were
25

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.27 Page 27 of 40

concealed within larger bills for Region 5 UAW conferences at the Four Seasons,
with the hotel using UAW funds to pay the Club at Porto Cima. In 2016 and 2017,
PEARSON and Union Official A approved and submitted UAW vouchers to UAW
HQ in Detroit for payment without disclosing that UAW funds were being used to
pay for golf clubs for the personal benefit of UAW Official A, PEARSON, and
others.
Interviews

45, Cooperating Witness #3 (CW-3) was a senior UAW official in the
UAW’s Chrysler Department. CW-3 reported to UAW Vice President Norwood
Jewell (Jewell) and his top administrative assistant. CW-3 entered into a
cooperation agreement with the government and agreed to enter a felony guilty
plea. As part of CW-3’s cooperation agreement, CW-3 agreed to provide truthful
and complete information regarding their criminal activity and that of others. CW-
3 provided information to federal investigators concerning a multi-year pattern of
prohibited payments to union officials, extortion, mail fraud, money laundering,
and other criminal activities. Significant portions of the information provided by
CW-3 have been corroborated by bank records, credit card records, text and email
communications, records from vendors and other third parties, and interviews with
other witnesses. On that basis, CW-3 is considered a reliable source of

information.

26

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.28 Page 28 of 40

46. CW-3 pled guilty to conspiracy to violate the Labor Management
Relations Act (Taft Hartley Act) arising from CW-3’s acceptance and receipt of
prohibited payments and things of value from FCA officials. As part of CW-3’s
plea, CW-3 acknowledged that CW-3 made significant personal purchases (over
$40,000) on credit cards issued by the joint UAW/FCA National Training Center
(NTC) for CW-3 and for other UAW officials knowing that the purchases were
encouraged and authorized by FCA management officials acting in the interest of
FCA and paid for by funds provided by FCA.

47. CW-3 told agents that CW-3 was tasked with shipping Jewell’s and
other UAW officials’ golf clubs to Palm Springs, CA in about 2015. CW-3 was
uncertain of the destination or the purpose and began asking other UAW officials
to determine where to send the clubs. When Jewell found out about CW-3’s
inquiries, Jewell called C W-3 into his office and braced CW-3 with questions on
the matter. CW-3 came to learn that Jewell and other senior UAW officials
including Jewell, UAW Official A, and UAW Official B were staying in private
villas in a gated Palm Springs community under the pretense that it was for the
Region 5 Conference. Jewell directed CW-3 to keep the matter quiet, as Jewell did
not want others to know about the arrangements. CW-3 told agents that the outlay

of union funds for such extravagant lodging was inappropriate, served no

legitimate union business purpose, and further that there was no reason for these
27

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.29 Page 29 of 40

officials to attend the conference. Later, CW-3 learned that senior UAW officials
spent months at a time in Palm Springs for the weeklong conference, which C W-3
characterized as unequivocally wrong. Much of what CW-3 learned was from
conversations with Cooperating Witness #4 (CW-4) who told CW-3 about the
happenings inside the villas in the gated community in 2015 and 2016.

48. CW-4 wasa senior UAW official in the UAW’s Chrysler
Department. CW-4 reported directly to Jewell. CW-4 entered into a cooperation
agreement with the Government and agreed to enter a felony guilty plea. As part
of CW-4’s cooperation agreement, CW-4 agreed to provide truthful and complete
information regarding CW-4’s criminal activity and that of others. CW-4 provided
information to federal investigators concerning a multi-year pattern of prohibited
payments to union officials, union embezzlement, extortion, mail fraud, money
laundering, and other criminal activities. Significant portions of the information
provided by CW-4 has been corroborated by bank records, credit card records, text
and email communications, records from vendors and other third parties, and
interviews with other witnesses. On that basis, CW-4 is considered a reliable
source of information.

49. In 2018, CW-4 pled guilty to conspiracy to violate the Labor Taft
Hartley Act arising from CW-4’s acceptance and receipt of prohibited payments

and things of value from FCA officials. As part of CW-4’s plea, CW-4
28

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.30 Page 30 of 40

acknowledged that CW-4 made significant personal purchases (over $40,000) on
the NTC-issued credit cards for CW-4 and for other UAW officials knowing that
the purchases were encouraged and authorized by FCA management officials
acting in the interest of FCA and paid for by funds provided by FCA.

50. CW-4 told agents that Jewell, PEARSON, UAW Officials A, B, C &
D, and others spent months in Palms Springs, CA paid for by the UAW or FCA.
The UAW officials strung together meetings and conferences in Palm Springs,
during which union officials conducted little or no union business, to camouflage
the month long stays. CW-4 stated that the aforementioned officials stayed in
private condominiums, golfed, dined at lavish restaurants, and otherwise “partied”
under the pretense that they were conducting union or labor-management business.
In reality, little to no union business was conducted. CW-4 and other similarly
situated officials, like PEARSON, were directed by their seniors to outlay VAW
and employer funds to cover the expenses. CW-4 recalled an incident where CW-
4 went shopping at the Indian Canyons Golf Resort and when CW-4 got to the
checkout, the cashier asked if CW-4 wanted to put the items on UAW Official A’s
tab. The cashier also told CW-4 that UAW Official D had spent about $1,000 on
UAW Official A’s tab earlier that day purchasing apparel, golf equipment, and

other items at the pro shop. CW-4 characterized the activity as wrong and an

improper use of union and joint-training funds (depending on which entity paid).
29

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.31 Page 31 of 40

51. Agents interviewed Cooperating Witness #5 (CW-5), who Is a former
UAW officer. CW-5 was accompanied by CW-5’s attorney during the interview,
and the statements made by CW-5 were subject to a proffer agreement between the
government and CW-5, which barred the use of the statements or any evidence
derived from the statements against CW-5. CW-5 confirmed that all UAW
expenses had to be properly approved and for the benefit of the UAW's
membership. CW-5 reviewed excerpts of the transactions detailed above from
Palm Springs and the Coronado Resort, and CW-S5 stated that they were outside
what CW-5 would have approved, and that CW-S5 did not know that union funds
were being outlaid for such expenses. CW-5 indicated that the UAW’s accounting
department cut the checks based on the representation that they were legitimate
expenses made for legitimate union conferences. CW-5 did not believe that the
union’s LM reports gave an accurate picture of expenses surrounding the UAW
Region 5 Leadership Conference and the UAW Region 5 CAP conference based
on the vouchers submitted by UAW Region S.

52. Agents interviewed Cooperating Witness #6 (C W-6), who has served
in the UAW’s Accounting Department for several years. CW-6 was accompanied
by CW-6’s attorney during the interview, and the statements made by CW-6 were
subject to a proffer agreement between the government and CW-6, which barred

the use of CW-6’s statements against CW-6. CW-6 indicated that the UAW
30

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.32 Page 32 of 40

Accounting Department reviews the UAW vouchers, classifies the payments, and
helps prepare the union’s LM reports based on the representations made by those
union officials requesting/authorizing the payment. CW-6 indicated that there is
an understanding that union officials are maintaining all applicable records and
making good-faith representations on the check requests. CW-6 reviewed select
expenses from Palm Springs, CA and Coronado, CA detailed above and indicated
that CW-6 had no idea that UAW funds were being used for expenses like cigars,
liquor, clothing, and excursions. CW-6 stated that any outlay of union funds had to
be used for the benefit of the members and that CW-6 had no knowledge of the
union benefit because CW-6 had no knowledge of the expenses. CW-6 confirmed
that the source of the funds was the union’s bank accounts located within the
EDMI and confirmed that all UAW vouchers, including the subject vouchers, were
sent via U.S. Mail to Solidarity House in Detroit.

53. Agents interviewed UAW Official C. During the interview, UAW
Official C was accompanied by an attorney, and the statements made by UAW
Official C were subject to a proffer agreement between the government and UAW
Official C, which barred the use of the statements or any evidence derived from the
statements against UAW Official C as long as UAW Official C provided truthful

and complete answers. UAW Official C stated that the “Master Account” billing

arrangement at the RPSH was established at UAW Official A’s request, and that
31

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.33 Page 33 of 40

the purpose of it was to conceal the true nature of how the union money was being
spent. UAW Official C confirmed that UAW Official C submitted false vouchers
to the UAW to conceal the expenses at UAW Official A’s direction. UAW
Official C stated that UAW Official C and PEARSON were involved in making
the arrangements at RPSH and the Coronado Resort at UAW Official A’s behest.
UAW Official C also confirmed that UAW monies were used for the purchase of
expensive cigars, high-end liquor, fancy meals, nice clothing, and extravagant
lodging for high-level union officials and that those expenses were wrong. UAW
Official C witnessed PEARSON and UAW Official A purchase golf clothing on
the “[UAW Official A] Group” account at the Indian Canyons Golf Resort. UAW
Official C believes that UAW Official A used the events to curry favor with UAW
Official B who also enjoyed the lavish lifestyle. UAW Official C stated that union
monies were used to secure villas and pay for expenses for retired UAW members
to attend and that those members had no legitimate reason to attend the events.
UAW Official C stated that the retirees were simply friends of UAW Official A
and/or UAW Official B. UAW Official C also indicated that this activity began
before 2014 and that the UAW and REGION 5 has had similar billing

arrangements for some time prior.
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.34 Page 34 of 40

The “Culture of Alcohol”

54. During the course of the investigation, agents have developed
significant information concerning the “culture of alcohol” that exists in the senior
ranks of the UAW. Said term was first used by CW-4 during interviews with
agents. In those and other interviews, CW-4 detailed the outlay of NTC training
funds used to purchase significant amounts of liquor and custom-labeled bottles of
wine for senior UAW officials including a bottle of Crown Royal Whiskey
purchased for UAW Official B costing $185.

55. Agents also spoke with vendors to the NTC who were present in Palm
Springs, CA for the events and told agents that there was “no limit” on the amount
of alcohol they would purchase for requesting union officials. The vendor added
that although a conference in Palm Springs was only a few days, the UAW
executives stayed for a month or more. The vendor usually took a full semi-truck
of luggage and golf clubs for the UAW so they did not have to travel with luggage.
The vendor also transported the luggage back to Detroit as well as any luxury
items that were purchased in and around Palm Springs by the UAW officials.

56. Vendor records and statements testimony obtained from CW-4 & 5,
and others detailed two parties totaling over $50,000 thrown by then UAW Vice
President Norwood Jewell, funded by the NTC, under the guise that they were

dinners for the UAW IEB to showcase the NTC. These events included thousands
33
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.35 Page 35 of 40

of dollars of “ultra-premium” liquor, cigars, a torcedor (a person who rolls cigars),
and “kandy girls” (provocatively dressed women) to light the cigars for the VAW
officials. If that alone were not enough, training funds were also spent on mojito
tables and decorations to theme the event like the 1980's hit T.V. show Miami
Vice.

57. As the investigation shifted from investigating the NTC to
investigating the UAW proper, the investigators began noticing similar patterns
involving the outlay of unton funds for alcohol for senior UAW officials. Agents
discovered early on that UAW funds sent to the RPSH were used to purchase
Crown Royal Reserve at $227 per bottle, Crystal Head Vodka at $175 per bottle,
and Belvedere Vodka at $200 per bottle for conference VIPs.

58. When questioned about REGION 5 conferences, UAW Official C
detailed the purchase of high-end Crown Royal Whiskey, Macallan Scotch, and
Grey Goose Vodka for senior UAW officials. UAW Official C also told agents
that the villas in Palm Springs were fully stocked with alcohol for the UAW VIPs.
None of which the UAW officials had to pay for from their personal funds.

Money Laundering, False Entries in Union Records, and False LM Reports

59. Based on my knowledge, training, and experience, and through

consultation with other agents on this and other cases, | know that money

laundering is the term given to financial transactions, which are conducted for the
34

Bn
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.36 Page 36 of 40

purpose of concealing funds, generated by illegal activity. Individuals engaged in
laundering illegal funds often flow money through various bank accounts and
nominees to avoid detection of law enforcement, conceal the true nature of the
transactions, and give those funds the appearance of legitimacy.

60. As detailed above in paragraph 23, agents identified six checks and
one wire drawn on the UAW’s bank accounts and Issued to the Renaissance Palm
Springs Hotel between August 2014 and June 2017. Also as detailed above, the
payment originated after fraudulent authorization was obtained based on
misrepresentations made by PEARSON and others on UAW vouchers. The senior
UAW officials concealed the embezzlement by representing that the payments
were advances for legitimate conference expenses surrounding the Region 5
Conference, and that the ultimate destination of the funds was the RPSFHI.

61. Agents have identified at least 40 subsequent payments totaling over
$650,000 made by the RPSH (doing business as HHC TRS Portsmouth, LLC) to
the outside vendors identified above. These subsequent money-!aundering
transactions were made at the direction of senior UAW officials, including
PEARSON and drawn off funds made available through the fraudulent “advances.”
These payments were undisclosed to the UAW and made to satisfy the lavish

personal lifestyles of PEARSON, UAW Officials A, B, C & D, and other senior

35

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.37 Page 37 of 40

UAW officials. A schedule of the subject payments originating from the RPSH

bank account are listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

 

 

| Check # | Check Date | Payor Payee Amount
| | 9/17/2014. | HHC TRS Portsmouth, LLC Holly's Homes _ $1,950.00
| | 9/24/2014 | HHC TRS Portsmouth, LLC | Desert Princess |. $7,500.00
BRB 101472014 | HHC TRS Portsmouth. LLC | Desert Princess $1,500.00
f | | 11/18/2014 HHC TRS Portsmouth, LLC | Holly's Homes =| $19,577.00_
M1 2/23/2014 | HC TRS Portsmouth, LLC | Desert Princess $44,525.00
a 12/23/2014 | HITC TRS Portsmouth, LLC ; Holly’s Homes $1,825.00
| 1/7/2015 | HHC TRS Portsmouth, LLC | Holly's Homes | __ $5,175.00 |
SC s127/2015 | HHC TRS Portsmouth. LLC | Indian Canyon's $6.082.15
EE 2/11/2015 | HHC TRS Portsmouth, LLC | Indian Canyon's $18,176.30
7/23/2015 | HNC TRS Portsmouth. LLC | Desert Princess $9,000.00
ME (9/16/2015 | HHC TRS Portsmouth, LLC | Holly's Homes $1,625.00 |
MM s10/20/2015 | HHC TRS Portsmouth, LLC | Holly's Homes $28,985.00 |
a 11/24/2015 | HHC TRS Portsmouth, LLC | Desert Princess _ $47,619. 89 |
ME | 12/15/2015 | HHC TRS Portsmouth. LLC | Desert Princess | $5,465.89
| | 1/2/2016 _ | HHC TRS Portsmouth, LLC | Desert Princess $1,595.00
a 1/20/2016 | HHC TRS Portsmouth, LLC | Gary Sale’s $13,046.91
| | 1/20/2016 | HHC TRS Portsmouth, LLC | Johnny Costas $9.870.05
| | 1/20/2016 | HHC TRS Portsmouth, LLC | LG Prime $11,284.05
a 1/20/2016 | HHC TRS Portsmouth, LLC | Tinder Box $2,634.80 |
| PS s1/27/2016 | HHC TRS Portsmouth, LLC | Home Cleaning $2.105.00 |
BB 27/2016 | HHC TRS Portsmouth, LLC | Indian Canyon's_|__ $5,024.75 |
a 1/27/2016 | HHC TRS Portsmouth, LLC | Johnny Costas $2.150. 7
| 4/6/2016 | HHC TRS Portsmouth, LLC | Gary Sale's $455.50
: a ‘| 4/6/2016 | HHC TRS Portsmouth, LLC | Home C leaning — $1.175.00_
; [| 4/6/2016 HHC TRS Portsmouth, LLC. Indian Cany on's P $16,551.10
| EE | 4762016 | HEC TRS Portsmouth, LLC | Tinder Box $134.83,
Me | 762016 | HEC TRS Portsmouth, LLC | Desert Princess. | $7,334.62.
ME 1122016) | HNC TRS Portsmouth. LLC | Holly's Homes | $30.375.00
ME 11302016 | HC TRS Portsmouth, LEC | Desert Princess | $88.941.00 |
ME | 12/20/2016 | HNC TRS Portsmouth, LLC | Desert Princess | $2.685.00 |
| | | | 12/28/2016 | HHC TRS Portsmouth. LLC Gary Sale's $13.688. 66 |
| | 12/28/2016 | HHC TRS Portsmouth, LLC | Tinder Box $1,584. 95 |
a 1/11/2017 | HH€ TRS Portsmouth, LLC | Johnny Costas $4371.65 |
| | 1/18/2017 | HHC TRS Portsmouth, LLC | Indian Canyon’s $4,944.05 |
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.38 Page 38 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| | 1/25/2017 | HHC TRS Portsmouth, LLC | Johnny Costas $6,120.40
a 2/8/2017 | HHC TRS Portsmouth, LLC | Indian Canyon's | $14,971.68
MM 28/2017 | HH TRS Portsmouth, LLC | LG Prime $14,925.80
na 7/24/2017 _ | HHC TRS Portsmouth, LLC | Holly's Homes $28,881.00
ME 1121/2017 | HHC TRS Portsmouth, LLC | Holly's Homes $5,585.00
MD | 11/21/2017 | BHC TRS Portsmouth, LLC | Desert Princess | _$71.422.62
ME | 1/22/2018 | HEC TRS Portsmouth, LLC | Tinder Box $1,720.53 |
MM | 26/2018 | HHC TRS Portsmouth, LLC | Indian Canyon's $19.822.69
ME 26/2018 | HHC TRS Portsmouth, LIC | Johnny Costas | $12,352.00 |
ME 126/2018 | HHC TRS Portsmouth, LLC | Gary Sale's $13,935.62
| Me | II2018 | HEC TRS Portsmouth, LLC | Desert Princess | $52,270.00
TOTAL $660,565.76
62. Agents have also identified similar payments originating from the

financial accounts of the Loews Coronado Resort and the Lodge of Four Seasons.

oO

3. As demonstrated above, the vouchers submitted by PEARSON and
others to the UAW HQ at Solidarity House were not complete and accurate as they
did not detail the true destinations of the UAW funds and the true purpose of the

payments.

64. As stated above, CW-5 & 6 were directly involved in the UAW’s
recordkeeping and filing public financial disclosure forms as required by the
LMRDA. Both CW-5 & 6 had no knowledge of cigar, golf equipment, green fee,
and villa expenses that were paid for by the UAW as the vouchers submitted by
PEARSON and others failed to report any of the expenses. CW-5 signed the
UAW’s LM report and did not believe that the report accurately characterized the

expenses.

37

 

 
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.39 Page 39 of 40

Search Warrants

65. In August 2019, I and my partners from the FBI, IRS, and DOL
executed multiple search warrant operations at the residences and work locations
of senior UAW officials, including locations related to PEARSON. Those
affidavits contained sections similar to this affidavit, but also contain additional
sections and information, which [ have not included in this particular application
for a criminal complaint. During those searches, agents seized hundreds of high-
end bottles of liquor, hundreds of golf shirts, multiple sets of golf clubs, a large
quantity of cigars and related items, humidors, and tens of thousands of dollars in
cash. Agents seized a set of Titleist irons and hybrids consistent with those
purchased at The Club at Porto Cima with UAW funds at the home of UAW
Official A. In addition, Agents seized over $30,000 in cash from the residence of
UAW Official A. Agents seized a similar set of Titleist clubs, consistent with the
clubs purchased with UAW funds at The Club at Porto Cima, located in
PEARSON’s office in Hazelwood, MO.

Conclusion

66. Based on the forgoing, there is probable cause to believe that Vance

Pearson has committed the following offenses: 29 U.S.C. § 501(c), Embezzlement

of Union Funds; 29 U.S.C. § 439(b) and (c), Filing False LM Reports and

38
Case 2:19-mj-30488-DUTY ECF No.1 filed 09/12/19 PagelD.40 Page 40 of 40

Maintaining False Union Records; 18 U.S.C. §§ 1341 & 1343, Mail and Wire
Fraud; 18 U.S.C. §8 1956 & 1957, Money Laundering; 18 U.S.C. § 2, Aiding and
Abetting others in the commission of the same; and 18 U.S.C. § 371, Conspiracy to

commit the same.

Respectfully submyted,

Andréw Donohue ~
Special Agent

U.S. Department of Labor —
Office of Inspector General

Subscribed and sworn to before me and signed in my presence and/or by reliable

SI el_>

DAVID R. GRAND
United States Magistrate Judge

electronic means.

Dated: — AKL

39

 
